In Re Earl Truvia applying for reconsideration to this Court’s denial dated October 10, 1997, from the Criminal District Court, Parish of Orleans, Div. “B” No. 252-514B.
Reconsideration granted. The district court judge who denied relator’s petition for post-conviction relief prosecuted relator for the instant crime over twenty years ago. Although this appears to have been inadvertent, he should have been recused from the post-conviction relief proceeding. La.C.Cr.P. art. 671(A)(3). Therefore, the trial court’s ruling on the relator’s application for post-conviction relief is vacated. This case is remanded to the district court for reassignment to another judge to rule on relator’s application for post-conviction relief.
VICTORY, J., not on panel.